Title: To George Washington from Benjamin Stoddert, 23 January 1781
From: Stoddert, Benjamin
To: Washington, George


                        
                            Sir,
                            War Office Jany 23. 1781
                        
                        The Board have the honor to request that your Excellency will be pleased to cause returns to be made to them
                            of the Officers who are continued in Service under the late arrangement—as well of those who are supernumerary. They
                            would wish for a distinct return for each State, specifying the rank, & dates of commissions. I have the honor to
                            be with the highest respect, Yr Excellencys mo obed. humble Servt by ord.
                        
                            Ben. Stoddert Secy
                        
                    